Plaintiffs’ motion for leave to appeal to the Court of Appeals granted. [See ante, p. 968.] The following question is certified: Should the plaintiffs’ motion to strike out the third defense of the amended answer have been granted? Defendant’s motion for leave to appeal to the Court of Appeals granted. [See ante, p. 968.] The following question is certified: Should the plaintiffs’ motion to strike out the first defense of the amended answer have been granted? Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ.